Citation Nr: 0624890	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-41 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to a rating in excess of 50 percent for the 
service-connected generalized anxiety disorder.  



REPRESENTATION

Appellant represented by:	Tess Chapa, Agent



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1943 to May 1944.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action that 
denied the veteran's claim for an increased rating for the 
service-connected generalized anxiety disorder.  



FINDING OF FACT

On December 14, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In September 2005, during the pendency of the appeal, the RO 
raised the veteran's rating from 10 percent to 50 percent for 
his service-connected generalized anxiety disorder.  The 
veteran was notified of that decision and was sent an appeal 
status election form.  

In December 2005, the veteran responded that the foregoing 
action satisfied his appeal.  

By his response, the veteran effectively withdrew his appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  



ORDER

The appeal is dismissed.  



		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


